Citation Nr: 1046226	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for atherosclerotic heart 
disease with coronary artery disease, status post myocardial 
infarctions.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied entitlement to service connection 
for hypertension and atherosclerotic heart disease with coronary 
artery disease status post myocardial infarctions with stent 
formation, status post chronic heart failure.  

In December 2004 and May 2005, the RO denied entitlement to 
individual unemployability benefits.  The Veteran disagreed and a 
statement of the case was furnished on this issue in March 2006.  
The Veteran submitted a Form 9 with regard to this issue and 
subsequently indicated that he wanted a Board hearing in 
Washington, DC.  In March 2007, the RO granted entitlement to 
individual unemployability benefits.  As the benefit sought was 
granted, this issue is resolved and no longer for consideration 
by the Board.  

On review, the Board does not find any pending hearing requests 
with regard to the issues remaining on appeal.  In December 2009, 
the representative submitted argument in support of the claim.  

In February 2010, the Veteran was advised that a temporary stay 
had been imposed on processing his claim of entitlement to 
service connection based on herbicide exposure.  The stay was 
recently lifted and the Board will proceed with the appeal.  

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The Veteran had service in Vietnam.

2.  The Veteran has a current diagnosis of atherosclerotic heart 
disease with coronary artery disease, and he has suffered 
myocardial infarctions.


CONCLUSION OF LAW

Atherosclerotic heart disease with coronary artery disease, 
status post myocardial infarctions, is presumed to have been 
incurred in-service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 75 
Fed. Reg. 53216 (August 31, 2010) (to be codified at 38 C.F.R. 
§ 3.309(e)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Considering the decision to grant entitlement to service 
connection for coronary artery disease, discussion of whether VA 
complied with the notice and assistance requirements of the VCAA, 
38 U.S.C.A. § 5100 et seq., with regard to this issue, would 
serve no useful purpose.  

Governing law and regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The law establishes a presumption of service connection for 
disease associated with exposure to certain herbicide agents and 
also provides a presumption of exposure for veterans who served 
in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War shall be 
presumed to have been exposed during such service to herbicide 
agents, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be presumed 
to have been exposed to herbicide agents shall be the last date 
on which he served in Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during  service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases includes ischemic heart 
disease.  The term "ischemic heart disease" includes, but is 
not limited to acute, subacute and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable, and Prinzmetal's angina.  75 Fed. Reg. 
53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

Analysis

In May 2004, the Veteran submitted a claim of entitlement to 
service connection for a heart condition secondary to diabetes 
mellitus.  The Veteran is currently service connected for 
diabetes; however, in light of the recent change in the law 
establishing a presumption of service connection for diseases 
associated with exposure to certain herbicide agents, that theory 
of entitlement need not be addressed.

The Veteran's service records confirm that he served in the 
Republic of Vietnam during the Vietnam era.  Hence, the Board 
presumes that the Veteran was exposed to Agent Orange in service.  

The evidence of record shows that the Veteran has a diagnosis of 
atherosclerotic heart disease with coronary artery disease, 
status post myocardial infarctions.  Records from the Social 
Security Administration indicate benefits were granted based on a 
primary diagnosis of chronic ischemic heart disease.  Applying 
the law to the facts in this case, entitlement to service 
connection for atherosclerotic heart disease with coronary artery 
disease, status post myocardial infarctions, is warranted.  See 
38 C.F.R. §§ 3.307, 3.309; 75 Fed. Reg. 53216 (August 31, 2010) 
(to be codified at 38 C.F.R. § 3.309(e)).  
 

ORDER

Entitlement to service connection for atherosclerotic heart 
disease with coronary artery disease, status post myocardial 
infarctions, is granted.


REMAND

In May 2004, the Veteran submitted a claim of entitlement to 
service connection for hypertension secondary to diabetes 
mellitus.  In December 2004, the RO denied entitlement to service 
connection for hypertension.  
 
Currently hypertension is not a presumptive disease associated 
with herbicide exposure.  See 38 C.F.R. § 3.309(e).  
Notwithstanding, considering the above decision, the Board finds 
that a remand is necessary so that the RO can consider whether 
the Veteran's hypertension is secondary to his service-connected 
cardiovascular disability.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim of 
entitlement to service connection for 
hypertension.  All applicable theories, laws 
and regulations should be considered, to 
include whether hypertension is proximately 
due to or aggravated by the Veteran's 
service-connected cardiovascular disability.  
The Board notes that the Veteran is also 
service-connected for diabetes mellitus and 
associated nephropathy.  If the RO determines 
that additional development is needed, it 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


